            Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 1 of 10

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TRACI HANER,
                                                                    19-CV-754-LJV-HBS
                                  Plaintiff,
                                                                            Order
             v.

COUNTY OF NIAGARA, NEW YORK, et al.,

                                  Defendants.


      This matter has been referred to the undersigned pursuant to 28 U.S.C. § 636(b). Dkt. No. 7.

Plaintiff Traci Haner, a correctional officer at the Niagara County Jail, brings this employment

discrimination against her current employers, Niagara County and the Niagara County Sheriff. See

Dkt. No. 25. Currently before the Court is Plaintiff’s motion to amend her complaint to add claims

for sex discrimination and retaliation that she alleges recently occurred. Dkt. No. 37. Defendants

oppose the motion. Dkt. No. 39. For the reasons that follow, Plaintiff’s motion is GRANTED.

                                          BACKGROUND

      In the operative complaint, Plaintiff raises claims for, among other things, sex discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. As

is relevant here, Plaintiff alleges that Defendant twice refused to promote her to Lieutenant, in 2015

and 2018, because of her sex. In 2015, Plaintiff took the civil service examination for several open

Lieutenant positions. She was one of three female employees who were eligible for that promotion.

Plaintiff claims that lower-scoring male co-workers were promoted over higher-scoring female

employees, including Plaintiff, and no woman was promoted to the position of Lieutenant in 2015
             Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 2 of 10

or 2016. Plaintiff filed a charge with the EEOC as a result of the lost promotion, and later received

a right-to-sue letter. See Dkt. No. 9-1 at 2.

       In June 2018, there were two openings for promotions to Lieutenant. Plaintiff scored

“number four” on the promotional list, and a second woman scored “number six.” Dkt. No. 25 at

5. Neither Plaintiff nor her female co-worker received the promotion; Defendants initially offered

the promotions to two men who were numbers one and two on the promotional list. Those offers

were rejected, so Defendants offered a different male employee the promotion to Lieutenant. This

employee had been placed at “number five” in the June 2018 promotional list. Plaintiff submitted

another EEOC charge based on this incident, and was given a right-to-sue letter. Dkt. No. 9-2.

       In her proposed supplemental complaint, Plaintiff proposes to add the following allegations.

In March 2020, Plaintiff took a civil service examination for a promotion to Correction Lieutenant.

Plaintiff received a 95 on the exam—the highest score on the “eligible list.” The next highest score

was a 90. Although Plaintiff was interviewed for the position, she was not offered it. On September

22, 2020, Defendants announced that the promotion had been awarded to the male officer who had

received a 90 on the examination. Plaintiff alleges she is better qualified for the role: Although she

and the promoted officer “were assigned 3.0 seniority points by the … Civil Service Commission,

[her] date of hire was nearly a year earlier than [the promoted officer’s].” Dkt. No. 37-1 at 2.

Furthermore, Plaintiff has an Associate’s degree in Criminal Justice, while the promoted officer has

no college-level degree.

       Plaintiff proposes to bring four new claims based on these allegations: (1) sex discrimination

under Title VII; (2) sex discrimination under the New York State Human Rights Law (“NYSHRL”);

                                                  2
              Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 3 of 10

(3) retaliation under Title VII; and (4) retaliation under the NYSHRL. Plaintiff’s theory on retaliation

is that Defendants did not promote her in order to retaliate against her “for having previously

complained of discrimination.” Id. at 3, 4.

                                                  DISCUSSION

       Defendants oppose the motion primarily on the ground that Plaintiff did not file a charge with

the EEOC, and thereby failed to exhaust her administrative remedies with respect to the Title VII

claims. In Defendants’ view, because the Title VII claims must be dismissed for failure to exhaust,

the Court should decline to exercise supplemental jurisdiction over the NYSHRL claims.

Furthermore, Defendants argue that, regardless of exhaustion, the allegations are insufficient to

support the new retaliation claims.

       A motion to amend the complaint is a non-dispositive matter that the Court resolves pursuant

to 28 U.S.C. § 636(b)(1)(A). See Mitchell v. Cuomo, No. 17-CV-892, 2019 WL 1397195, at *1 n.1

(N.D.N.Y. Mar. 28, 2019). Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to

amend a party’s pleading “shall be freely given when justice so requires.”1 Leave to amend should

be given “absent evidence of undue delay, bad faith or dilatory motive on the part of the movant,

undue prejudice to the opposing party, or futility.” Monahan v. New York City Dep’t of Corrs., 214 F.3d

275, 283 (2d Cir. 2000). Regarding futility, an “amendment to a pleading is futile if the proposed

claim could not withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” Ferrara v.


1
  Plaintiff’s motion is untimely under the Court’s scheduling order. See Dkt. No. 17. Nevertheless, the Court may
modify a scheduling order for good cause, Fed. R. Civ. P. 16(b)(4), and where, as here, the new misconduct occurs
after the amendment deadline, good cause is satisfied. See Volunteer Fire Ass’n of Tappan, Inc. v. Cty. of Rockland, No.
09-CV-4622, 2010 WL 4968247, at *4 (S.D.N.Y. Nov. 24, 2010). Defendants do not argue to the contrary. The
Court therefore centers its analysis on Rule 15.
                                                           3
            Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 4 of 10

Smithtown Trucking Co., 29 F. Supp. 3d 274, 279 (E.D.N.Y. 2014). Courts assess Rule 12(b)(6) motions

by “accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in

the plaintiff’s favor.” Peter F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 61 (2d Cir.

2010) (internal quotation marks and citation omitted). “Simply stated, the question under Rule

12(b)(6) is whether the facts supporting the claims, if established, create legally cognizable theories

of recovery.” Cole-Hoover v. Shinseki, No. 10-CV-669, 2011 WL 1793256, at *3 (W.D.N.Y. May 9,

2011) (internal quotation marks and citation omitted).

 I.   Exhaustion

      The Court first addresses Defendants’ argument concerning exhaustion. Plaintiff does not

dispute that she failed to file an EEOC charge related to these allegations. See Dkt. No. 37-2 at 3.

      “Exhaustion is ordinarily an essential element of a Title VII claim.” Williams v. N.Y.C. Housing

Auth., 458 F.3d 67, 70 (2d Cir. 2006) (internal quotation marks omitted). However, the Second

Circuit has “long recognized that in certain circumstances it may be unfair, inefficient, or contrary to

the purposes of the statute to require a party to separately re-exhaust new violations that are

‘reasonably related’” to an initial, fully exhausted claim. Duplan v. City of New York, 888 F.3d 612, 622

(2d Cir. 2018). As is relevant here, a new violation is “reasonably related” to a previously exhausted

claim if the new incident of discrimination is “carried out in precisely the same manner alleged in the

EEOC charge.” Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003). In that scenario, exhaustion is

unnecessary because “the EEOC would have had the opportunity to investigate, if not the particular

discriminatory incident, the method of discrimination manifested in prior charged incidents.” Butts



                                                   4
            Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 5 of 10

v. N.Y.C. Dep’t of Housing Preservation & Dev., 990 F.2d 1397, 1403 (2d Cir. 1993), superseded by statute

on other grounds, Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1072.

      The phrase “precisely the same manner” is susceptible to both narrow and broad

interpretations. The Second Circuit has elsewhere stated that the question is whether “defendants’

alleged subsequent acts are essentially the same as the earlier allegedly wrongful conduct contained in

the EEOC complaint.” Almendral v. N.Y.S. Office of Mental Health, 743 F.2d 963, 967 (2d Cir. 1984)

(emphasis added). Courts have found that new misconduct meets this standard where it evinces the

same overall discriminatory purpose or end as the previous misconduct contained in the EEOC

charge. See, e.g., id. (exhaustion excused where both the unexhausted claim and the exhausted claim

involved the “alleged manipulation of the civil service rules for discriminatory reasons in order to

appoint someone other than [plaintiff]”); DeBerry v. Brookdale Univ. Hosp. & Med. Ctr., 11 F. Supp. 3d

387, 395 (E.D.N.Y. 2014) (standard met where both unexhausted and exhausted claims involved the

manipulation of plaintiff’s workload in order to “set her up for failure” and “blame [her] for poor

performance”); Hinton v. City Coll. of New York, No. 05-CV-8951, 2008 WL 591802, at *14 (S.D.N.Y.

Feb. 29, 2008) (“That an employer uses different pretexts to deny a woman promotion year after year

as part of a regular policy of discrimination does not require the victim to file repeated EEOC charges

and repeated separate lawsuits.”).

       Here, exhaustion is not required because Plaintiff’s new sex-discrimination claim is essentially

the same as her previously exhausted claims. As to all three denied promotions, Plaintiff alleges that

Defendants disregarded objective promotional criteria in favor of a discriminatory preference

towards male employees and against female employees. While each denied promotion involved some

                                                   5
             Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 6 of 10

unique facts, Plaintiff alleges that Defendants maintained the same overall discriminatory purpose in

each instance. See Hinton, 2008 WL 591802, at *14 (noting that an employer may not “prevent a

plaintiff from raising [] functionally identical issues . . . simply by slightly varying the exact means of

discrimination”).

       Defendants respond that Plaintiff’s denied promotion in 2020 is not reasonably related to her

previously exhausted claims of denied promotions, since the most recent denied promotion involved

different decisionmakers and different considerations. See Dkt. No. 39 at 13. In particular, after the

other denied promotions, Plaintiff had been disciplined and was suspended for ten days without pay.

Dkt. No. 40 at 2. As a result, Plaintiff was removed from consideration for the most recent

promotion.

       Based on these facts, Defendants raise a colorable argument that Plaintiff’s new, unexhausted

claim is not reasonably related to those she exhausted. See, e.g., Samimy v. Cornell Univ., 961 F. Supp.

489, 493 (W.D.N.Y. 1997) (unexhausted and exhausted claims not reasonably related where “[t]he

incidents were different, they occurred at different times, [and] they involved different

decisionmakers”). The problem with Defendants’ argument is that it is premised not on the facts in

the complaint, but on facts that they submit with their opposition. See Dkt. No. 40 (declaration of

Daniel N. Greenwald). In the present procedural posture, the Court is “limited to the allegations in

the complaint” and may not consider Defendants’ proffered evidence. Russo v. Navient Solutions, LLC,

No. 16-CV-316, 2017 WL 4220455, at *2 n.5 (D. Vt. Sept. 21, 2017); see also Jamiel v. Maison

Kayser@USA.com, No. 19-CV-1389, 2019 WL 9362541, at *3 (S.D.N.Y. Dec. 19, 2019) (noting that

“exhaustion is an affirmative defense and as such can only be a proper basis for a motion to dismiss

                                                    6
                Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 7 of 10

. . . if failure to exhaust appears on the face of the complaint”). The Court concludes that Plaintiff

has sufficiently alleged that her exhausted claims of sex discrimination are reasonably related to her

new claim, such that exhaustion is not required. Defendants are free to raise this issue on summary

judgment, once the record has been developed.

        As for Plaintiff’s new Title VII retaliation claim, she alleges that she was denied the promotion

due to her previous EEOC complaints of sex discrimination. See Dkt. No. 37-1 at 3. A plaintiff is

not required to exhaust where “where the complaint is one alleging retaliation by an employer against

an employee for filing an EEOC charge.” Terry, 336 F.3d at 151 (internal quotation marks omitted).

As discussed below, Plaintiff states a plausible claim that she suffered retaliation in the form of the

denied 2020 promotion due to her prior EEOC complaints. Therefore, she need not exhaust the

new Title VII retaliation claim.

        Because the Court concludes that Plaintiff’s proposed Title VII claims pass muster for

exhaustion purposes, it need not address Defendants’ argument concerning supplemental

jurisdiction.

II.     Retaliation

        In her proposed complaint, Plaintiff alleges that Defendants denied her the promotion in

September 2020 because she “previously complained of discrimination.” Dkt. No. 37-1 at 3-4.

Plaintiff’s most recent complaint of discrimination was to the EEOC in February 2019. See Dkt. No.

9-2 at 3. The EEOC issued a right-to-sue letter based on that charge in August 2019. Dkt. No. 25

at 2.



                                                    7
            Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 8 of 10

      Defendants argue that Plaintiff has failed to state a claim for retaliation under Title VII or the

NYSHRL. They note that Plaintiff last complained of sex discrimination to the EEOC more than a

year and a half before she was denied her promotion. Defendants assert that no inference of a

retaliation can be drawn given the temporal gap between the complaint and the alleged retaliatory

action. The Court disagrees.

      “Title VII prohibits retaliation against an employee who ‘has opposed any practice [that is]

made an unlawful employment practice’ under Title VII.” Watkins v. First Student, Inc., No. 17-CV-

1519, 2018 WL 1135480, at *15 (S.D.N.Y. Feb. 28, 2018) (quoting 42 U.S.C. § 2000e-3(a)). “To state

a claim for retaliation under Title VII, a plaintiff must plausibly allege that (1) she engaged in

protected activity; (2) the employer was aware of that activity; (3) the employee suffered a materially

adverse action; and (4) there was a causal connection between the protected activity and that adverse

action.” Id. (internal quotation marks omitted). A NYSHRL retaliation claim is assessed under the

same standard. See Henry v. NYC Health & Hosp. Corp., 18 F. Supp. 3d 396, 411 (S.D.N.Y. 2014).

      In this case, Defendants challenge the sufficiency of Plaintiff’s allegations with respect to the

causal connection between her protected activity (filing EEOC charges of discrimination) and the

adverse action (denial of promotion in 2020). “In a retaliation case, causation can be proven either:

(1) indirectly, by showing that the protected activity was followed closely by discriminatory treatment,

or through other circumstantial evidence . . . ; or (2) directly, through evidence of retaliatory animus

directed against the plaintiff by the defendant.” Id. at 411-12 (internal quotation marks and brackets

omitted). As Defendants observe, if a plaintiff seeks to establish a causal connection solely based on

the temporal proximity between her protected activity and the employer’s retaliatory action, the

                                                   8
             Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 9 of 10

temporal proximity must ordinarily be “very close.” Riddle v. Citigroup, 640 F. App’x 77, 79 (2d Cir.

2016) (summary order). Nevertheless, there is no bright line setting “the outer limits beyond which

a temporal relationship is too attenuated to establish causation,” and the inquiry “is dependent on

the relevant circumstances of the case.” Conforti v. Sunbelt Rentals, Inc., 201 F. Supp. 3d 278, 302

(E.D.N.Y. 2016).

       Here, Plaintiff has sufficiently alleged the causation element. In reaching this conclusion, the

Court finds three factors significant.

       First, the long temporal gap is less salient in light of the fact that that this promotion appears

to have been the first opportunity that Defendants had to retaliate against Plaintiff after her most

recent complaint. See Pediford-Aziz v. City of New York, 170 F. Supp. 3d 480, 486 (E.D.N.Y. 2016);

Cronin v. St. Lawrence, No. 08-CV-6346, 2009 WL 2391861, at *5 (S.D.N.Y. Aug. 5, 2009) (collecting

cases for the proposition that a significant time lag may be acceptable if the employer “had no earlier

opportunity to retaliate against Plaintiff for engaging in protected activity”).

       Second, Plaintiff is alleging not one discrete act of retaliation, but a persistent retaliatory and

discriminatory animus that repeatedly manifested itself in the context of promotional opportunities.

That ongoing campaign bolsters the inference of a causal connection. See Women’s Interart Ctr., Inc. v.

N.Y.C. Economic Dev. Corp., No. 03-CV-2732, 2005 WL 1241919, at *28 (S.D.N.Y. May 23, 2005)

(noting, in First Amendment retaliation context, that “retaliatory intent may be inferred from an

ongoing course of adverse action by the defendant against the plaintiff”).

       Third, Plaintiff has alleged that, in deciding who to promote, Defendants repeatedly diverted

from the objective criteria they purported to apply. In the case of the 2020 promotional opportunity,

                                                    9
            Case 1:19-cv-00754-LJV-HBS Document 43 Filed 01/22/21 Page 10 of 10

Plaintiff scored higher and was more qualified, yet she was passed over for a lower-scoring and less-

qualified male colleague. See Dkt. No. 37-1 at 1-2. This undercuts Defendants’ ostensibly neutral

basis for their decision, and gives rise to an inference of retaliatory intent. See Pediford-Aziz, 170 F.

Supp. 3d at 486 (causation may be shown through “proof of weaknesses, implausibilities,

inconsistencies, or contradictions in the employer’s proffered legitimate, nonretaliatory reasons for

its action” (internal quotation marks omitted)).

       Taken together, Plaintiff’s allegations are sufficient to support the causation element of a

retaliation claim under Title VII and the NYSHRL. Accordingly, her proposed amendment would

not be futile on that basis. Because Defendants offer no other grounds to deny the motion, the

Court will permit the amendments.

                                           CONCLUSION

      For the reasons stated above, Plaintiff’s motion to amend (Dkt. No. 37) is GRANTED.

Plaintiff has until January 29, 2021 to file the supplemental complaint, and Defendants have until

February 12, 2021 to file their answer.

      SO ORDERED.

                                          /s/Hugh B. Scott
                                          Hon. Hugh B. Scott
                                          United States Magistrate Judge
DATED: January 22, 2021




                                                   10
